1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSE GUADALUPE CALDERON,                         )   Case No.: 1:19-cv-01734-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13           v.                                           APPOINTMENT OF COUNSEL
                                                      )
14                                                    )   [ECF No. 19]
     MAGDY DANIALS, et.al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Jose Guadalupe Calderon is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed March 9,
21   2020.
22           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28   ///
                                                          1
1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

7    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

8    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

9    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

10   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

11   circumstances that would warrant a request for voluntary assistance of counsel. In the present case,

12   the Court does not find extraordinary circumstances to warrant appointment of counsel. On February

13   28, 2020, the undersigned issued Findings and Recommendations recommending the action be

14   dismissed for failure to state a cognizable claim for relief, after Plaintiff was notified of the

15   deficiencies and amended the complaint twice. Plaintiff has demonstrated literacy and an ability to

16   communicate through pleadings and motions to sufficiently articulate his claims pro se. Palmer v.

17   Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (affirming denial of appointment of counsel where a

18   plaintiff demonstrates ability to effectively present case). As a result, the Court is precluded from

19   making a finding that Plaintiff is likely to succeed on the merits. Accordingly, Plaintiff’s motion for

20   appointment of counsel is denied.

21
22   IT IS SO ORDERED.

23   Dated:     March 10, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
